DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-12, 14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over JP 5969685 B1 (“JP ‘685”) in view of Rausch et al. (“Rausch”)(EP 0 795 919) (with text citations to English Translation provided herewith) and Sloop ‘989 (US 2015/0108989).
JP ‘685 (fig. 1-4) teaches a system and method 
 (re: certain elements of claim 11) a detector configured to detect an output radiation reflected or backscattered by the object (fig. 1 and p. 6-7 showing detecting elements including a mass sensor coupled with an RGB, X-ray and near-infrared and 3D detectors); and
 a compute (40) device configured to:
 determine a second electromagnetic spectrum of the output radiation;
 compare the second electromagnetic spectrum with a reference electromagnetic spectrum; and
 generate an instruction to sort the object based on comparison of the second electromagnetic spectrum with the reference electromagnetic spectrum (p. 6-9 teaching analysis of detector data—including comparison with prior detector data developed and placed into a database with machine learning techniques; see also fig. 5 and 6 wherein spectrum analysis is regarded as inherent in discussion of color analysis and use of X-ray and RGB sensors); 
(re: claim 14)      a sorting device (50) configured to receive the instruction and reroute the object based on the instruction (fig. 1 and p. 6-9);
(re: claim 16)      a physical sensing device (15) configured to measure at least one physical attribute of the object, wherein the compute device is configured to generate the instruction to sort the object on:
 (1) the comparison of the second electromagnetic spectrum with the reference electromagnetic spectrum, and
 (2) comparison of the at least on physical attribute of the energy storage device with a reference physical attribute (p. 6-9 teaching combination of weight and optical data during analysis);
(re: claim 17)      wherein the physical sensing device includes a camera (fig. 1 and p. 6-9 teaching use of 3D and infrared cameras in addition to mass sensor to assist with object analysis);
(re: claim 18)      wherein the physical sensing device includes a mass sensor (Id.);
(re: claim 19)      an inlet configured to receive the object, wherein the physical sensing device is operatively coupled to the inlet (fig. 1);
(re: claim 20)      wherein the compute device is configured to generate the instruction to sort the object using a machine learning classification model (p. 6-9).

(re: claims 1-2, 4 and 6-10) The claimed method steps are performed in the normal operation of the combined device described below.


JP ‘685 as set forth above teaches all that is claimed except for expressly teaching
 (re: certain elements of claim 11) a radiation source configured to irradiate an object using an input radiation characterized by a first electromagnetic spectrum wherein said object is an energy storage device;
(re: claim 12)  wherein the radiation source includes an X-ray radiation source;
(re: claim 21) wherein the instruction to sort the energy storage device includes a first instruction to sort a plurality of energy storage devices into lithium ion batteries (LIBs) and other batteries and a second instruction to sort the LIBs.
Further, under an alternative interpretation, the electromagnetic spectrum analysis may not be regarded as inherent above.

Sloop ‘989, however, teaches that the sorting system taught by JP ‘685 is readily adaptable to recycling energy storage devices and that the mass sensor is useful for pre-sort lithium-containing energy storage devices to prevent cross-contamination during recycling (fig. 3; para. 11, 19, 26-29 teaching use of combination of mass and optical sensors).
Rausch also teaches that the sorting system taught by JP ‘685—especially the use of an X-ray station—is readily adaptable to recycling electronic scrap, including batteries, and expressly teaches that analysis of various electromagnetic spectrum to provide a more accurate sorting analysis (fig. 1, 2 and p. 3, 4 showing X-ray station using source-detector configuration and sorting of energy storage devices based on specific electromagnetic spectrum analysis).
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of JP ‘685 for the reasons set forth above.


Claims 3, 5, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 5969685 B1, Rausch and Sloop ‘989 (“JP ‘685 et al.”) as applied to the claims above, and further in view of Garcia, Jr. (“Garcia”)(US 2017/0014868) and Sloop ‘110 (US 2003/0186110).
 	JP ‘685 et al. as set forth above teach all that is claimed except for expressly teaching
(re: claims 3, 13) wherein the radiation source and the detector form at least a portion of an X-ray fluorescence (XRF) spectrometer;
 (re: claims 5, 15) a packaging device, disposed after the sorting device, configured to package the energy storage device.

Garcia, however, teaches that it is well-known in the sorting arts to integrate and XRF element to allow more precise classification of waste scrap metals and electronics (fig. 1, 4, 7; para. 40-45, 52-65, 95-96 teaching that XRF element allows more precise spectrum analysis).
Sloop ‘110 further teaches that it is well-known in the battery sorting arts to include a packaging step as a recycling step (fig. 2 after step 46; para. 26-29, 46).

It would thus be obvious to one with ordinary skill in the art to modify the combination of references with these prior art teachings to arrive at the claimed invention as these modifications are already well-known and commonly implanted in the separating arts.  
The rationale for this obviousness determination can be found in the prior art itself as cited above.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of JP ‘685 et al. for the reasons set forth above.

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
December 12, 2022